Exhibit 10.1

 

AMENDMENT No. 13 TO

GLOBAL TRADE SERVICES AGREEMENT BY AND BETWEEN

FORD MOTOR COMPANY AND VASTERA SOLUTION SERVICES CORPORATION

 

THIS AMENDMENT No. 13 (the “Amendment No. 13”) to that certain Global Trade
Services Agreement (the “Services Agreement”) by and between Ford Motor Company
(“Ford”) and Vastera Solution Services Corporation (“Vastera” or the “Company”)
is made this 22nd day of July, 2002.

 

W I T N E S S E T H

 

WHEREAS, the Company and Ford previously executed the Services Agreement on July
14, 2000;

 

WHEREAS, the Company and Ford have previously amended the Services Agreement by
way of several prior amendments thereto; and

 

WHEREAS, Ford and Vastera now desire to amend Schedule G Charges/Pricing of the
Services Agreement to provide that Ford’s shall pay Vastera fixed annual
services fees for the remaining term of the Services Agreement and subject to
certain material changes in Ford’s level of business or in efficiencies
generated by Vastera.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms and conditions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 

1.             Effective Date and Time.

 

Except as may otherwise be noted herein for the other retroactive performance of
certain services by Vastera on Ford’s behalf, this Amendment No. 13 shall be
retroactive to and effective and operable as of the 1st day of July, 2002 (the
“Amendment Effective Date”).

 

2.             Managed Services Rates of Charge.

 

Schedule G. Section 1 to the Services Agreement shall be deleted in its entirety
and replaced by the following Section 1:

 

--------------------------------------------------------------------------------


 

“1.           Managed Service Fees

 

The Managed Service Fees payable by Ford to Vastera shall be as follows:

 

Time Period

 

Applicable Time Period Managed
Service Fee

 

Monthly Payment Amount

 

July 1, 2002 - December 31, 2002

 

$

4,891,976

 

$

815,329.33

 

January 1, 2003 - December 31, 2003

 

$

11,800,000

 

$

983,333.33

 

All remaining years of the Term thereafter

 

$

11,800,000

 

$

983,333.33

 

 

The parties agree that if there is a material change in Ford’s business levels
and such changed business levels result in a change to Vastera’s costs of
performing the Services hereunder, the parties shall meet to mutually agree upon
an equitable level of change to the Managed Service Fees on a going forward
basis.  Vastera also agrees to identify material changes in operating
efficiencies separate from business levels and, to the extent such operating
efficiencies result in a material reduction of Vastera’s cost of performing the
services hereunder,  the parties agree to negotiate an equitable change to the
Managed Service Fees.”

 

 

Schedule G. Section 2 to the Services Agreement shall be deleted in its entirety
and replaced by the following Section 2:

 

“2.          Project-based Gainsharing Fees

 

The parties agree that from time to time they shall meet and confer regarding
cost saving measures that may be adopted by Ford and the corresponding project
to be undertaken by Vastera to implement such cost-savings measures.  Ford and
Vastera agree that Vastera shall be entitled to receive a gainsharing fee equal
in amount to 35% of any net cost savings to Ford from such project in the first
twelve months the cost-saving measures are in effect.  Any gainsharing is
dependent on establishing a cost reduction from a baseline and implementing the
cost savings measures.  In the event the cost-saving measure is not implemented
by Ford within twelve months of completion of the project, Vastera shall not be
entitled to gainsharing should Ford later undertake similar cost-saving
measures. Reductions to the Managed Service Fees set forth above shall not be
subject to this gainsharing provision.”

 

3.             Preservation of all other terms and conditions of Services
Agreement.

 

Except as set forth in this Amendment No. 13 and as previously set forth in all
prior Amendments to the Services Agreement, all other terms and conditions of
the Services Agreement shall remain unaltered and in full force and effect. 
Should there arise any conflict,

 

2

--------------------------------------------------------------------------------


 

discrepancy or ambiguity between the terms and conditions contained in the
Services Agreement and the terms and conditions of this Amendment No. 13, the
terms and conditions contained in this Amendment No. 13 shall govern and
prevail.

 

4.             Choice of Law.

 

The terms and conditions set forth in this Amendment No. 13 as with the terms
and conditions of the Services Agreement and all Schedules made a part thereof
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Michigan, other than conflict of laws principles thereof directing
the application of any law other than that of Michigan.

 

5.             Counterparts.

 

This Amendment No. 13 may be executed in two counterparts, each of which will be
an original, and both of which, when taken together, shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 13 to
the Global Trade Services Agreement as of the date first written above.

 

FORD MOTOR COMPANY

VASTERA SOLUTION SERVICES CORPORATION

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

[Print Name]

 

[Print Name]

 

 

Title:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

[Print Name]

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------